PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Pribble, Kelly
Application No. 15/635,274
Filed: 28 Jun 2017
For: MEDIA RECOVERY TECHNOLOGY

:
:	DECISION ON PETITION
:
:
:


This is a corrected decision on the renewed petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed July 23, 2020.  

On June 28, 2017, the above-identified application was filed, identifying the inventor as Kelly Pribble, and the applicant as juristic entity, Iron Mountain Incorporated.
 
On April 24, 2019, the Office mailed a Restriction Requirement, which set a shortened statutory period for reply of two (2) months from the date of the Office communication. No extensions of time were obtained under 37 CFR 1.136(a). In the absence of receiving a timely and proper reply to the Restriction Requirement mailed on April 24, 2019, the application became abandoned on June 25, 2019. On November 4, 2019, the Office mailed a Notice of Abandonment.

On November 7, 2019, petitioner filed a Power of Attorney to One or More Joint Inventors and Change of Correspondence Address signed by inventor Kelly Pribble, requesting the revocation of power of attorney to the patent practitioners associated with Customer Number 23370, appointment of power of attorney to Kelly Pribble, and a change of correspondence address. Additionally, petitioner filed a corrected application data sheet, deleting the applicant and assignee information with strike-through. On November 19, 2019, Office issued a correcting filing receipt reflecting the change of applicant to inventor Kelly Pribble. In response to power of attorney filed November 7, 2019, the Office mailed a Notice Regarding Change of Power of Attorney on November 19, 2019, acknowledging the acceptance of the revocation of power of attorney to the patent practitioners associated with Customer Number 23370, the appointment of power of attorney to Kelly Pribble, and the change of correspondence address. On December 4, 2019, the Office mailed a Notice Regarding Power of Attorney, recognizing the improper acceptance of the power of attorney to inventor Kelly Pribble filed on November 7, 2019. However, the Office failed to correct the power of attorney back to the patent practitioners associated with Customer Number 23370.

On March 27, 2020, petitioner filed a petition under 37 CFR 1.137(a) signed by inventor Kelly Pribble, accompanied by a $500 petition fee. On June 5, 2020, the Office mailed a decision dismissing the petition filed on March 27, 2020. On July 23, 2020, petitioner filed, inter alia, a renewed petition under 37 CFR 1.137(a) and a reply to the Restriction Requirement both signed by inventor Kelly Pribble

On January 12, 2021, the Office mailed a decision granting the renewed petition under 37 CFR 1.137(a) filed July 23, 2020, to revive the application. On March 23, 2021, the examiner issued a Notice of Allowance and Fee(s) Due and a Notice of Allowability. The Notice of Allowance set a three-month statutory period to pay the issue fee to avoid abandonment. The Notice of Allowability included an examiner’s amendment for which inventor Kelly Pribble gave authorization in an interview held on March 11, 2021. Additionally, the Notice of Allowability included a Notice Requiring Inventor’s Oath or Declaration as an attachment, requiring the submission of an inventor’s oath or declaration for inventor Kelly Pribble no later than the date of payment of the issue fee. 

On March 29, 2021, the examiner issued an Applicant-Initiated Interview Summary, which summarized the issues discussed in the interview held on March 24, 2021, between the examiner, the supervisor patent examiner, and the patent practitioners for Iron Mountain Incorporated as follows: 

Mr. Guebert and Ms. Doyle contacted the examiner and supervisor Komakov to say that Kelly Pribble had no Power of Attorney when he agreed to the Examiner's Amendment presented in the Notice of Allowance dated 3/23/2021. The interview participants discussed possible ways to respond to this situation and decided that further deliberation would be required before deciding how to proceed. 

On April 2, 2021, the Office mailed a Notice Regarding Power of Attorney in response to the power of attorney filed on August 7, 2018, accepting the appointment of power of attorney and change of address to the patent practitioners associated with Customer Number 23370.

On April 5, 2020, the Director and the Director Secretary of Art Unit 1700 mailed a communication withdrawing this application from issue pursuant to 37 CFR 1.313. The communication states that the application is being withdrawn to permit reopening of prosecution. 

The Office has taken a further review of the application history and has determined that the renewed petition to revive the application under 37 CFR 1.137(a) and the reply to the Restriction Requirement filed on July 23, 2020, were improperly signed by inventor Kelly Pribble. 

37 CFR 1.33(b) states:

Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:
(1) A patent practitioner of record; 
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or
(3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

Any follow-on document, such as a petition or response to outstanding Office communication, filed in the application, must be signed in accordance with 37 CFR 1.33(b). A patent practitioner must represent an applicant, who is a juristic entity. See 37 CFR 1.31.

In this application, the applicant is Iron Mountain Incorporated, a juristic entity. Therefore, a registered patent practitioner must sign the renewed petition under 37 CFR 1.137(a) to revive the application and the reply to the Restriction Requirement filed July 23, 2020, on behalf of applicant, a juristic entity. Inventor Kelly Pribble is not the applicant nor a registered patent practitioner; and thus, is not a proper party pursuant to 37 CFR 1.33(b) to sign the papers filed on July 23, 2020. 

As the renewed petition and the reply filed on July 23, 2020, were not properly signed in accordance with 37 CFR 1.33(b), the decision mailed on January 12, 2021, granting the petition filed on July 23, 2020, to revive the application under 37 CFR 1.137(a) is VACATED.  The application is abandoned. If applicant wishes to revive the present application, applicant must submit a renewed petition under 37 CFR 1.137(a) signed by a patent practitioner in compliance with 37 CFR 1.33(b).

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web1
Telephone inquiries related to this decision may be directed to the undersigned at (571) 
272-3211.

/Christina Tartera Donnell/

Christina Tartera Donnell
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 www.uspto.gov/ebc/efs faelp.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).